Citation Nr: 1545488	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-31 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to retroactive educational assistance benefits under Chapter 30 (Montgomery GI Bill or MGIB) prior to July 11, 2007.

(The Veteran's application to reopen claims for service connection for sciatica and bilateral conjunctiva pinguecula with history of right cornea abrasion, as well his claims for service connection for sleep apnea and flu type A and the claims for increased ratings for lumbar strain with degenerative disc disease at L4-5 and for history of bronchitis are the subject of a separate Board decision.)  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel
INTRODUCTION

The Veteran served on active duty from May 1985 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 determination of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO) Education Center that the Veteran was not entitled to retroactive educational assistance benefits under Chapter 30 prior to July 11, 2007.  Jurisdiction is with the RO in Winston-Salem, North Carolina.

In February 2015, the Veteran presented testimony during a Board hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is associated with the electronic claims file.  In April 2015, the Veteran submitted a motion to correct his travel Board hearing transcript.  In September 2015, the Board responded to the motion and corrected the transcript in accordance with 38 C.F.R. § 20.716 (2015).  


FINDING OF FACT

The Veteran filed an Application for MGIB benefits, VA Form 22-1990, stamped as received on July 11, 2008.


CONCLUSION OF LAW

The criteria for retroactive educational assistance benefits under Chapter 30 (Montgomery GI Bill or MGIB) prior to July 11, 2007 have not been met.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. §§ 21.1029, 21.7131 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. § 3.159 (2015).

For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2015).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation. See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.

The Veteran also presented testimony at a hearing in February 2015.  During the hearing, the Acting Veterans Law Judge clarified the issue on appeal and the Veteran's contentions as to his education claim were addressed.  The Veteran was provided an opportunity to submit additional evidence.  The actions of the Acting Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing.  38 C.F.R. § 3.103 (2015).

The Veteran contends that he is entitled to retroactive educational assistance benefits under Chapter 30 (Montgomery GI Bill or MGIB) prior to July 11, 2007.

The MGIB program, also known as Chapter 30, provides education benefits to Veterans and Service members who have at least two years of active duty. Assistance may be used for college degree and certificate programs, technical or vocational courses, flight training, apprenticeships or on-the-job training, high-tech training, licensing and certification tests, entrepreneurship training, certain entrance examinations, and correspondence courses.  Remedial, deficiency, and refresher courses may be approved under certain circumstances.  Benefits are generally payable for 10 years following release from honorable active service.  Eligible Service members may receive up to 36 months of education benefits.

When an eligible Veteran or Service member enters into training, the commencing date of the award of educational assistance for the program of education the service member is pursuing, is the latest of: (1) the date of certification of the educational institution; (2) one year before the date of claim; (3) the effective date of the approval of the course; or (4) one year before the date VA receives approval notice. 38 C.F.R. § 21.7131(a).

For purposes of determining the commencing date of an award of that educational assistance, the "date of claim" is the date on which a valid claim or application for educational assistance is considered to have been filed with VA.  If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, the date of claim is the date VA received the informal claim.  If a formal claim is filed, the date of claim is the date VA received the formal claim.  If a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided for above, as appropriate.  38 C.F.R. § 21.1029(b).

In this case, the record includes an Application for MGIB benefits, VA Form 22-1990, stamped as received on July 11, 2008.

While the Veteran was initially denied MGIB benefits, he appealed this decision.  In a July 2011 Board decision, the Board determined that the Veteran was entitled to basic eligibility for VA educational assistance under the MGIB, noting that the Veteran's application was received by VA on July 11, 2008. 

During the Veteran's Board hearing, he reported that had paid into the MGIB "but nobody wanted to run it" for the period from 2001 to 2008, despite the fact that he had a "receipt in hand."  He reported that he had student loan bills incurring while he was still in service, and he had to pay out of pocket because they did not want to "run it."  He indicated that he knew that, under normal circumstances, he would only get benefits for a year prior to his application, but asserted that his circumstance was different because of something out of his control and the inability of Marine Corps staff to do their jobs.

While the Board is certainly sympathetic to the Veteran's claim, the applicable laws and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The Board is without the authority to disregard the applicable laws, notwithstanding any extenuating circumstances which may have resulted in this appeal.  Congress did not enact any exceptions to the above discussed legal provisions that would permit a grant of the requested benefits.

Since the regulations specifically state that the commencing date of the Veteran's award of educational assistance cannot be earlier than one year prior to the date of receipt of the claim, retroactive educational assistance benefits under Chapter 30, Title 38, United States Code, cannot be granted.  As the law is dispositive in this case, the claim must be denied due to absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to retroactive educational assistance benefits under Chapter 30 (Montgomery GI Bill or MGIB) prior to July 11, 2007 is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


